Citation Nr: 0122055	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  97-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or due 
to being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had almost 15 years of active service at the time 
of his separation from the Navy in January 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision in 
which the RO denied service connection for a chronic acquired 
psychiatric disability and entitlement to special monthly 
pension.  Following appellate review in March 2000, the Board 
remanded the case to the RO for further development of the 
evidence.  In May 2001, the RO continued to deny both issues.  
The case has been returned to the Board for further appellate 
adjudication.


FINDINGS OF FACT

1.  The preponderance of the competent evidence indicates 
that the veteran's acquired psychiatric disability did not 
have its onset during active service.

2.  The veteran failed without good cause to report for an 
examination scheduled in conjunction with a claim for 
entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or due to 
being housebound.  This examination was necessary to 
adjudicate his claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
acquired psychiatric disability are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).

2. Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or due 
to being housebound has not been demonstrated.  38 U.S.C.A. § 
1502(b) (c), 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.351, 3.352, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of a psychiatric disorder.  
In a June 1960 treatment record it was noted that the veteran 
lacerated his left wrist with a razor blade.  It was stated 
that the veteran was drinking and become despondent and cut 
his left wrist three times with a razor.  

In a June 1989 report of hospitalization from the Memorial 
Medical Center, it was noted that the veteran was admitted 
with a self-inflicted abdominal stab wound.

In a July 1989 report of hospitalization from the Gulf Bend 
Center, the veteran stated that he was so depressed that he 
stabbed himself in the abdomen the prior week.

In a May 1991 report of hospitalization from the Citizens 
Medical Center, the veteran was diagnosed with major 
depression with psychotic features.

In a May 1997 rating decision, the RO granted nonservice-
connected pension benefits based on major depression with 
psychotic features and denied service connection for a 
chronic acquired psychiatric disability and entitlement to 
special monthly pension.  The veteran timely appealed both 
denials.

The veteran underwent a VA examination for purposes of 
determining aid and attendance/housebound status in February 
1998.  The veteran stated that he had not worked since 1989 
because of emotional problems such as depression, suicidal 
ideation, and suicide attempt.  He stated that he did not 
have any problems with his extremities.  He did not have any 
problems lifting or picking up any weight.  He had unlimited 
walking capacity.  He dressed himself and took his own baths.  
His niece did the cooking and the grocery shopping.  He 
stated that he did not socialize with anyone and that he 
stayed in his house or in his room, sometimes for as long as 
two months at a time.  The diagnosis was severe depression.

The veteran underwent a VA psychiatric examination in April 
1998.  The examiner noted that he had reviewed the veteran's 
medical records.  In particular, he noted that while the 
veteran was on active duty, he caused a self-inflicted wound 
by slashing his wrist.  The veteran reported that he had not 
received any psychiatric care from the time of his discharge 
in 1974, until approximately 1989, when he was hospitalized 
for treatment of major depression after inflicting a stab 
wound to his stomach.  He complained of feeling severely 
depressed, with a profound loss of interest in virtually 
everything.  He stated that on occasion, he exhibited severe 
suicidal thinking.  The examiner's diagnosis was "bipolar 
disorder, mixed type, this episode manic."  He assigned a 
global assessment of functioning (GAF) score of 50.  The 
examiner commented that he believed that the veteran's 
illness extended back to his military duty, when he had 
exhibited severe depression and despondency, and slashed his 
wrists.  He elaborated that the episode of the veteran 
slashing his wrist in 1960 was the first episode of his 
illness, which had been episodic since.

A September 1998 VA psychiatric examination report was 
prepared by a board of three physicians.  The examiners noted 
that the veteran's claims file had been thoroughly reviewed 
prior to the examination.  It was also noted that the purpose 
of the examination was to determine if there was a 
relationship between the veteran's current condition and the 
event that occurred in June 1960 while the veteran was in 
service.  The examiner's noted the veteran's history, 
including the incident in service in which the veteran 
slashed his wrists.  The Axis I diagnosis was bipolar II 
disorder and nicotine dependence.  A GAF score of 50 was 
assigned.  It was the examiners' opinion that the incident 
during service had no connection with the veteran's current 
illness.  The examiners noted that after the incident in 
service, the veteran had no significant impairment in his 
social or occupational functioning.  The veteran was unable 
to recall any episodes of depression or elevated mood until 
1989.  The examiners felt that the veteran did meet the 
criteria for bipolar II disorder since 1989.  They stated 
that he has had episodes of hypomania (elevated mood, 
decreased need for sleep, spending sprees, and 
distractibility) that could last for several weeks, 
intertwined with episodes of severe depression that was 
sometimes accompanied by psychotic features.  

Hospitalization records dated in September 1999 from the 
Citizens Medical Center reveal that the veteran was treated 
for major depression.

Following appellate review in March 2000, the Board remanded 
both issues to the RO for further development of the 
evidence.  Initially, the Board found the issue of 
entitlement to service connection for a chronic acquired 
psychiatric disability to be well grounded.  The Board then 
remanded the issue for further development of the claim.  In 
particular, with respect to the service connection claim, the 
RO was requested to obtain additional records of medical 
treatment, to include records from the Social Security 
Administration for disability benefits.  If the RO did obtain 
additional information, it was requested that the veteran be 
afforded a VA examination in order to obtain an opinion as to 
whether any current psychiatric disability was related to 
service.  The issue of special monthly pension based on need 
for aid and attendance or on account of being housebound was 
also remanded for further development of the evidence.  It 
was noted that although the veteran had been afforded an 
examination for aid and attendance or housebound status, 
there was no opinion in the record as to whether the veteran 
was in fact housebound.  The RO was requested to provide the 
veteran with an appropriate examination to determine whether 
he was in need of regular aid and attendance or is 
housebound.  

VA outpatient treatment records dated from January 1996 to 
September 1999 reveals that the veteran received treatment 
for depression.

Hospitalization records from the Citizens Medical Center 
dated in December 1999 reveal that the veteran was diagnosed 
with bipolar disorder - depressed phase.

Records received form the Social Security Administration 
included a December 1989 disability evaluation in which the 
veteran was diagnosed with dysthymic disorder, severe.

An April 2001 notice was sent from the VA Medical Center to 
the veteran notifying him of his pending examinations.  

A computer generated report revealed that the veteran failed 
to report for VA examinations that were scheduled on April 
18, 2001.

The RO issued a Supplemental Statement of the Case (SSOC) to 
the veteran in May 2001.  The SSOC explained the purpose of 
the Board remand in March 2000; noted the veteran's failure 
to report for the scheduled VA examinations on April 18, 
2001; and that the claims for service connection for a 
chronic acquired psychiatric disability and special monthly 
pension based on the need for the regular aid and attendance 
of another person or due to being housebound continued to be 
denied.  The SSOC also contained the provisions of 38 C.F.R. 
§ 3.655, referable to the consequences of failure, without 
good cause, to report for necessary VA examinations.


II.  Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West Supp. 2001).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Among other things, the law and 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law and regulations is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  It is 
therefore necessary to consider whether VA has fulfilled its 
duty to assist the claimant in regard to the issues that are 
the subject of this appellate decision.  

In so doing, the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not explicitly consider 
the provisions of the Veterans Claims Assistance Act of 2000 
or its implementing regulations VA's duties have been 
fulfilled under the new law and regulations.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
complete his application and substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-97 (2000), 38 U.S.C.A. §§ 5102 and 
5103.  The application for benefits appears to be complete.  
In an October 1997 statement of the case, and in February 
1999 and May 2001 SSOC's, the veteran was informed of the 
laws and regulations governing his claims and the evidence 
needed to grant his claims.  The Board's remand also provided 
information as to the evidence needed to substantiate the 
claims.  The Board therefore finds that VA has complied with 
all notification requirements.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000); 38 U.S.C.A. § 5103(a).  In this 
regard, VA and private treatment records have been obtained, 
and the veteran was afforded VA examinations.  In accordance 
with the Board's remand instructions, the RO sought medical 
records from the Social Security Administration (SSA).  The 
SSA provided the requested records in March 2001.  There is 
no indication that there are additional records that would be 
of assistance in reaching a determination in regard to the 
claims that are the subject of this decision.

VA has provided the veteran with examinations, and the 
opportunity for examinations.  Thereby complying with its 
obligations under the new law and regulations.  38 U.S.C.A. 
§ 5103A.

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  The provisions of 38 
C.F.R. § 3.159 now includes definitions such as what is 
considered to be competent lay and medical evidence and what 
is considered to be a substantially complete application.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

Also, the implementing regulations identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, and when an examination must be afforded.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159.

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law and regulations.  

The new regulations came into effect subsequent to receipt of 
the veteran's appeal at the Board, and after the veteran's 
representative had an opportunity to make arguments on the 
veteran's behalf.  The veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim(s) anew 
in light of the newly published regulations found at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  

As was noted above VA has complied with the requirements of 
the new law and implementing regulations.  The veteran and 
his representative did have the opportunity to make argument 
and have a hearing regarding the new law.  The veteran's 
representative was invited to submit additional argument in 
May 2001, subsequent to enactment of the VCAA.  In a letter 
dated in July 2001, the RO informed the veteran and his 
representative, that they could request a hearing and submit 
additional information.  

It is true that the implementing regulations were not 
promulgated until after the Board received the appeal and 
that the veteran and representative have not had an 
opportunity to make argument in light of the new regulations.  
However, these regulations merely provide additional detail 
as to how claims are to be developed, they do not alter or 
enhance the rights granted to claimants in the VCAA.  
Therefore, the Board finds that the veteran is not prejudiced 
by its consideration of his claim under the new law and 
regulations without referral or remand.

The provisions of 38 C.F.R. § 3.655 provide in pertinent part 
as follows: 

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death by an immediate family 
member, and so forth.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

A.  Service Connection for a Chronic Acquired Psychiatric 
Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131. 

In this case, the failure of the veteran to present himself 
for the VA examination in April 2001 was followed by an SSOC 
explaining the matter and its significance.  The cover letter 
to the SSOC afforded the veteran 60 days to provide any 
further comment he had.  The veteran did not respond to the 
SSOC and never advised that he was not properly notified of 
the April 18, 2001 VA examination.

Since the veteran has failed to report without good cause for 
a necessary  examination, his original compensation claim 
must be decided on the evidence of record.  38 C.F.R. § 
3.655(b).  

In this case, the evidence shows that the veteran has current 
diagnoses of psychiatric disability, variously diagnosed as 
depression and bipolar disorder.  The evidence shows that the 
veteran slashed his wrist during service, however, at that 
time there was no diagnosis of a psychiatric disability.  In 
an April 1998 VA examination, the examiner opined that the 
veteran was currently suffering from bipolar disorder and 
that the episode of slashing his wrist in service was the 
first episode of his illness.  

However, the issue was then referred to a board of three 
examiners in September 1998 for further evaluation of the 
relationship of the incident in service to the veteran's 
current psychiatric disability.  After a thorough review, the 
examiners agreed that the veteran was suffering from bipolar 
disorder, however, they felt that the incident in service had 
no connection with the veteran's current illness.  They noted 
specifically,  that after the incident in service, the 
veteran had no significant impairment in his social or 
occupational functioning.  They, consistent with the April 
1998 examiner's report, noted that the veteran could not 
recall any episodes of depression or elevated mood until 
1989.  

The Board finds the September 1998 opinion by a board of 
three examiners to be more probative than the single opinion 
rendered in April 1998.  As the record now stands, three of 
the four medical professionals to express an opinion have 
concluded that there is no relationship between the current 
psychiatric disability and the self inflicted wrist wound in 
service.  The April 1998 examination report also appears to 
be internally inconsistent.  The report notes no history of 
psychiatric symptomatology prior to 1988 or 1989, but 
concludes, without further explanation, that the veteran had 
experienced episodes of mental illness since slashing his 
wrist in 1960.  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record indicates 
that the veteran's chronic acquired psychiatric disability 
did not have its onset during active service.  As such, the 
criteria for a grant of service connection for a chronic 
acquired psychiatric disability are not met and the claim 
must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

B.  Aid and Attendance/Housebound

Veterans entitled to nonservice-connected disability pension 
may be entitled to an increased rate of pension if in need of 
regular aid and attendance, or, if not rated as being in need 
of regular aid and attendance, have a disability rated as 
permanent and total together with independent disability of 
60 percent or more, or by reason of being permanently 
housebound.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.314(b)(3).

Under the provisions of 38 C.F.R. § 3.351 increased pension 
is payable to a veteran by reason of need for aid and 
attendance or by reason of being housebound.  Aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of regular aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or, 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

The provisions of 38 C.F.R. § 3.352 set out the criteria for 
determining the need for aid and attendance and whether a 
veteran is "permanently bedridden."  Such provides that the 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  38 C.F.R. § 3.352.

It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The veteran will be found to be permanently housebound by 
reason of his disabilities if he is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has interpreted 38 C.F.R. § 3.352(a) as meaning that 
although all of the enumerated factors need not be met for a 
finding of helplessness, at least one of the factors must be 
found in order to make such a finding.  Turco v. Brown, 9 
Vet. App. 222 (1996).

Determinations regarding special monthly pension are to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b), see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In this case, the veteran has failed to report for a VA 
examination scheduled in April 2001 without any explanation.  
In the absence of evidence to the contrary, it must be 
concluded that he did not have good cause for his 
unavailability for the scheduled VA examination.  

The most recent evidence in this case consists of the 
February 1998 VA examination, which failed to provide an 
opinion as to whether the veteran was in fact housebound.  It 
is clear that entitlement to special monthly pension based on 
the need for the regular aid and attendance of another person 
or due to being housebound cannot be determined without a 
current examination.  The provisions of 38 C.F.R. § 3.655(b) 
dictate that the veteran's appeal must be denied.

The facts in this case are not in dispute.  The veteran was 
notified of the scheduled examinations at his last address of 
record, and there is no indication that the notice was 
returned as undeliverable.  The veteran has not offered an 
explanation for his unavailability for the VA examination 
scheduled in April 2001.  His failure to report for the 
examination is therefore without good cause.  See Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (holding that where a 
veteran failed to offer any explanation for his failure to 
report for a scheduled examination, the failure to report was 
without good cause).  

Because the veteran has failed to report without good cause 
for necessary examinations scheduled in conjunction with his 
special monthly pension claim, the law requires that the 
claim be denied.  To avoid confusion, in cases such as this 
one, where the law and not the evidence is positive, the 
claim shall be denied and the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for a chronic acquired psychiatric 
disability is denied.

Special monthly pension based on the need for the regular aid 
and attendance of another person or due to being housebound 
is denied.



		
Mark D. Hindin
	Member, Board of Veterans' Appeals

 

